05/05/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 21-0004


                                        PR 21-0004
                                                                           FILED
                                                                           MAY 0 5 2021
                                                                        Bowen Greenvvoocl
                                                                      Clerk of Suprerne Court
IN RE THE PETITION OF
                                                                     O Wilottlmont'na
CYNTHIA WOLKEN




       Cynthia Wolken has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since June 2016.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana,Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education,P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this.b day of May,2021.

                                                  For the Court,




                                                  By
                                                                   Chief Justice